Oo eo IN HKD Wn Se WY YN

Bo do KR HNO KN KN KD KD Dr ae
co ~ a mm aay Oo i) — 3S Oo 3; ~ ON MN — QW No — oS

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 1 of 26

MICHAEL BAILEY
United States Attorney
District of Arizona

BRIAN BENCZKOWSKI
Assistant Attorney General
U.S. Department of Justice

CHRISTIAN LEVESQUE

Trial Attorney

District of Columbia Bar No. 501778
Telephone (202) 616-2609

christian. levesque@usdoj.gov
JAMES HEPBURN

Trial Attorney

Pennsylvania State Bar No. 200051
Telephone (202) 307-2908
james.hepburn2@usdoj.gov

Human Rights and Special Prosecutions Section, U.S. Department of Justice
1301 New York Ave., NW

Suite 300

Washington, DC, 20530-0016

JOSEPH E. KOEHLER
Assistant United States Attorney
Arizona State Bar No. 013288
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: Joe.Koehler@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, Case No. CR-19-00666-PHX-SPL
Plaintiff, | AFFIDAVIT IN SUPPORT OF
EXTRADITION REQUEST
vs.
Craig Austin Lang,
Defendant.

 

 

AFFIDAVIT IN SUPPORT OF EXTRADITION

 

I, Joseph Koehler, being duly sworn, depose and state:

1. lam a citizen of the United States of America and a resident of Arizona.

 

 
av

wh fw NY NY NY NY NY NY NHN Re Be RP eee Ee See
Oo DN MN BP W HY SF DO CO AND UH FSF W NY KF O&O

CoC Oo STH OH ee WH LH

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 2 of 26

2: From June 15, 1992 to the present, J have been employed as an Assistant United States
Attorney (AUSA) in the United States Attorney’s Office for the District of Arizona. As an AUSA,
my duties include the prosecution of persons charged with criminal violations of the laws of the
United States. Based on my training and experience, I am familiar with the criminal laws and
procedures in the United States. In my current position as an AUSA, I prosecute offenses involving
the fraudulent use or misuse of passports, among other offenses.

3. As an AUSA, I am responsible for the preparation and prosecution of criminal cases. In
the course of my official duties, I have become familiar with the charges and evidence against
Craig Austin Lang (LANG), in the case entitled United States v. Lang, Case Number CR-19-
00666-PHX-SPL.

PROCEDURAL HISTORY OF THE CASE

4. On June 5, 2019, a federal grand jury sitting in the District of Arizona issued a one-count
criminal indictment charging defendant LANG with one count of misuse of passport, in violation
of Title 18, United States Code, Section 1544. Under the laws of the United States, an indictment
is a formal accusation or charging document issued by a grand jury. A grand jury consists of 16 to
23 citizens impaneled to review evidence of crimes presented to it by United States law
enforcement authorities. Grand jurors consider whether there is enough credible evidence to
believe that a crime has been committed and whether it is likely that the defendant committed the
crime. The grand jury may file an indictment charging the defendant with a crime only when at
least 12 grand jurors determine there is reason to believe that the defendant committed the crime.
After an indictment is filed, the court will normally issue a warrant for the arrest of the defendant,

if he or she is not yet in custody.

 

 
Oo fo SI DU SP W NO =

oO NO NH NY YN YN WN NY NO KH RH Re Be Ee ee SY
oOo ta DO OW BR WH NYO KF OO Oe NHN DO BP WY YP KK &

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 3 of 26

5. A certified true and correct copy of the Indictment against CRAIG AUSTIN LANG in the
criminal case titled, United States v. Lang, Case Number CR-19-00666-PHX-SPL, is attached
hereto as Exhibit 1.
6. On June 6, 2019, based on the charges in the Indictment, the United States District Court
for the District of Arizona issued a warrant for the arrest of LANG for the crime set forth in the
Indictment. The Clerk and Deputy Clerk are authorized and empowered under the laws of the
United States to issue warrants. A certified true and correct copy of the Warrant for Arrest for
LANG is attached hereto as Exhibit 2.
7. The copies of the Indictment and Warrant for Arrest attached hereto as Exhibits 1 and 2
are certified by a Deputy Clerk of the United States District Court for the District of Arizona. A
Deputy Clerk of the Court is an officer of the Court and is authorized under the laws of the United
States to certify court documents to be true and accurate copies of the originals. These certified
copies bear the seal of the United States District Court for the District of Arizona.
8. LANG has not been previously prosecuted, convicted, or ordered to serve a sentence for
the offenses for which extradition is sought.

THE CHARGES AND PERTINENT FEDERAL LAW
9, Count 1 of the Indictment charges LANG with misuse of passport. Title 18, United States
Code, Section 1544 makes it illegal to “willfully and knowingly use[ ] or attempt| | to use any
passport in violation of the conditions or restrictions therein contained . . .” Regarding this offense,

the federal government must show that the defendant: (1) knowingly used any passport; and (2)

 

' The certified Indictment is the publicly available Indictment. As a result, the signatures of the Grand Jury
Foreperson and trial attorneys, and all but the last four digits of the passport number are redacted in order
to maintain privacy pursuant to regular procedure within the District of Arizona.

-3-

 

 
\o ao nm~l NN AN > w i) —

wo Nw NH NH NH WN WN NN Ne RP eR ee el El
Co ND KO AW BF WN KF DOD ODO OND DH FF WH YY YF ©

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 4 of 26

acted willfully, that is he deliberately and voluntarily used, or attempted to use, any passport; and
(3) the passport was used in violation of restrictions placed on the passport.
10. The Indictment charges that on or around September 24, 2018, in Mexico, LANG willfully
and knowingly used and attempted to use United States Passport No. 529324398 by presenting
this passport to Mexican authorities in order to obtain a Mexican visa, which was in violation of
the conditions and restrictions contained on the passport.
11. Title 18, United States Code, Section 1544 was a duly enacted law of the United States at
the time the offense was committed, at the time the grand jury issued the Indictment, and at the
time the United States District Court for the District of Arizona issued the arrest warrant. It remains
in effect. A copy of this statute is attached hereto as Exhibit 3.
12. The sentence that can be imposed upon conviction for the offense described in the
Indictment and the above paragraphs of this affidavit is a fine, up to 10 years imprisonment, or
both.
13. Title 18, United States Code, Section 3282 governs the statute of limitations for
prosecutions of the offense described in the Indictment and the above paragraphs of this affidavit.
Because the offense charged in the Indictment occurred less than five years before the date of
indictment, prosecution of this offense is not barred by the statute of limitations.
14. The District of Arizona is contemplating filing additional charges against LANG. If
charges are filed, prior to his extradition, the District of Arizona will supplement the extradition
request with the additional charges.

SUMMARY OF FACTS OF THE CASE
15. On May 28, 2015, while residing in the State of North Carolina, LANG obtained a valid

US. passport (No. 529324398). Using this passport, LANG traveled to various foreign countries.

4.

 

 
io fo NT DBA FP WY YN KF

Mb wo ww WHY NY WN NY NY NO ee Re eRe eR Re
oOo aN HK MH B® WH NYO KH CO Oo eNAN BD WH FF WY NY FY O&O

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 5 of 26

16. On or around June 15, 2017, LANG used a valid passport to fly from Ukraine to Kenya
with the intent to cross over land into South Sudan. After he was denied admission to Sudan,
Kenyan authorities detained LANG and the men with whom he was traveling and turned them
over to U.S. authorities.

17. Because LANG had failed to pay outstanding child support payments, the U.S. Consular
Chief in Kenya informed Lang that his passport would be cancelled and he could receive a
temporary passport valid only for return to the United States once he obtained a plane ticket.

18. On July 3, 2017, LANG returned to the U.S. embassy in Nairobi where he received a letter
from the U.S. Department of State informing him that his United States passport had been revoked
and advising him that travel on this passport for any reason other than return to the United States
would be a violation of federal law, Title 18, United States Code, Section 1544. LANG’s passport
was stamped with “Valid only for return to the United States.” |

19. LANG returned to the United States in July 2017.

20. | LANG?’s private messages on Facebook in September 2018 show that he altered his
revoked passport by putting a black ink “smudge” over an official stamp that indicated the passport
was valid only for return to the United States.

21. Additional private Facebook messages in September, October, and December 2018, which
are detailed in Exhibit 4 (FBI Special Agent Curt Haralson’s affidavit), show that LANG entered
Mexico and obtained a Mexican visa using his revoked U.S. passport (No. 529324398).

22. Passenger flight information, along with private Facebook messages, show that LANG then
continued to travel on this revoked passport (No. 529324398). For example, on September 24,
2018, he traveled by air from Ciudad Juarez, Mexico, to Mexico City, Mexico. Then, on September

25, 2018, he travelled by air from Mexico City, Mexico, to Bogota, Colombia. Finally, he traveled

_5-

 

 
Co eo SI DO ee WD YH eK

mo bw Bw NH NY WN NY NN NO Be Be RP Be PF ee Fe SS eS
co a DA MA BR WH HH KF CO DO MTN DH FP WH NY KK &

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 6 of 26

by air from Medellin, Colombia, to Madrid, Spain on November 23, 2018. It is believed that LANG
used this revoked passport (No. 529324398) to gain admission to Ukraine.

23. All of LANG’s travel, referenced above, involved his illegal use of an altered and revoked
passport. He has currently been charged in the District of Arizona for one count of misuse of
passport, Title 18, United States Code, Section 1544, but the District of Arizona is considering
charging him for additional counts of misuse of passport, among other possible charges.

26. Interpol Washington received information from Interpol Kiev that Ukrainian authorities
had stopped and detained a person matching the description of LANG at a road checkpoint in the
Vinnitsa region of Ukraine. The U.S. passport number (No. 529324398) and photo of the person
detained in Ukraine matches the description and U.S. passport associated with LANG’s illegal
misuse of passport for which he is charged in the United States District Court for the District of
Arizona.

27. Attached as Exhibit 4 is the affidavit of FBI Special Agent Curt Haralson. This affidavit
further describes the evidence against LANG and the investigatory steps that have been taken.

DESCRIPTION OF THE FUGITIVE

 

28, Craig Austin LANG is an American national, born on April 20, 1990. He is a White male,
approximately 6 feet 2 inches tall (188 cm), and weighs approximately 185 pounds (84 kg), with
blond hair and blue eyes. He has a tattoo on his right forearm. The affidavit of FBI Special Agent
Curt Haralson provides additional information on the identification of LANG,
CONCLUSION
29. [have attached the following documents in support of this extradition of LANG:
a, Exhibit 1: A certified true and accurate copy of the Indictment.

b. Exhibit 2: A certified true and accurate copy of the arrest warrant for LANG.

-6-

 

 
Oo Oo SD On BP W NO

oO wo NY HN NY KN WN DN KH we ee
oOo SN BO OW BR WO PPO KF OD CO fe NANT DOH SP WY VY KF OC

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 7 of 26

C. Exhibit 3: A true and accurate copy of the applicable criminal statute.

d. Exhibit 4: An affidavit, with attachment, of FBI Special Agent Curt Haralson,

including a verified photograph of LANG.
30. If Ukrainian authorities or a Ukrainian court believes that additional information is needed
in support of this extradition request after the submission of this request, the United States (through
the Department of Justice, Office of International Affairs) hereby requests that it be given
notification of any perceived deficiencies immediately, and that the United States be given an

opportunity to supplement its request for extradition within a reasonable time period.

 

 
Co feo NIN DO UO FP WY NO

oO wo NHN NY VN DN KN DN KN RR ER
oOo ND DO WW BP WW NYO KF DTD ODO OHO NDT DBD” FP W NY KF &

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 8 of 26

31. I have thoroughly reviewed FBI Special Agent Curt Haralson’s affidavit and the
attachments, and attest that this evidence indicates that LANG is guilty of the offense charged in
the Indictment. This affidavit and the affidavit of FBI Special Agent Curt Haralson was sworn
before a United States Magistrate Judge legally authorized to administer an oath for this purpose.

I swear under penalty of perjury that the foregoing is true and correct to the best of my knowledge.

Respectfully submitted this/fUday of August 2019.

MICHAEL BAILEY
United States Attorney
District of Arizona

Zot Fle

JOSEPH E. KOEHLER
Assistant United States Attorney

 

SWORN AND SUBSCRIBED BEFORE ME
ye 7
tus 770 __ pay oF AUGUST, 2019

 

 

HONORABLE MICHELLE H. BURNS
UNITED STATES MAGISTRATE JUDGE

 

 
Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 9 of 26

Exhibit 1

 
Oo Oo KN DWN A HP WW YH re

oOo NH DN NY NY HY YH NY NY SY KF eH ont

Case 2:19-cr-00666-SPL Document 10 Filed 09/04/19 Page 10 of 26

 

Filed

_ RECEIVED

OMGSELD

JUN 85 2019

CLERK US CIST Ed

FUZOMA

   

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
United States of America,

 

 

Plaintiff,
INDICTMENT
VS.
VIO: 18 U.S.C. § 1544
Craig Austin Lang, (Misuse of a Passport)
Count |
Defendant.
THE GRAND JURY CHARGES:

. On or about September 24, 2018, in Mexico, outside the jurisdiction of any par
and district, CRAIG AUSTIN LANG, willfully and knowingly used and attempted to
States passport No. XXXXX4398, in that the defendant did present said passport
authorities to obtain a Mexican visa, in violation of the conditions and restricti
contained,

The conduct alleged in this Indictment occurred outside the jurisdiction of any
State or District and within the venue of the United States District Court for the Distri
Arizona, in that the last known U.S. residence of the defendant, CRAIG AUSTIN LAI
Surprise, Arizona, as provided by Title 18, United States Code, Section 3238.
//]
///
///
//1
/Tf
//]

CR-19-00666-PHX-SPL (JZB)

|

i

1 COURT
a

_t

he DERUTY

ticular state
use United
to Mexican

ons therein

particular
ct of

NG, was in

 

 

 
Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 11 of 26

 

 

1 In violation of Title 18, United States Code, Section 1544.
2 A TRUE BILL
3 A —
FOREPERSON OF THE GRAND JU
4 Date: June 5, 2019
5| MICHAEL BAILEY
United States Attorney
6] District of Arizona
7| BRIAN BENCZKOWSKI
Assistant Attorney General
8| U.S. Department of Justice
9
/S/
10} CHRISTIAN LEVESQUE
Trial Attorney .
11! Human Rights and Special Prosecutions Section, U.S. Department of Justice
District of Columbia Bar No. 501778
12] 1301 New York Ave., NW
Suite 300
13] Washington, DC, 20530-0016
| Telephone (202) 616-2609
14) christian.levesque@usdoj.gov
15 /S/ |
JAMES HEPBURN
16| Trial Attorney
Human Rights and Special Prosecutions Section, U.S. Department of Justice
17| Pennsylvania State Bar No. 200051
1301 New York Ave., NW
18] Suite 300
Washington, DC, 20530-0016
19} Telephone (202) 307-2908
20 james.hepburn2@usdoj.gov
JOSEPH KOEHLER
21| Assistant U.S. Attorney .
22 / ( |
i hereby attest and certity on @
23 that the foregoing document Is 4 full, true
copy of the original on file In my office and in
24
25
26
27
28
-2-

 

RY

 

 

 

 

 
Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 12 of 26

Exhibit 2

 
Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 13 of 26

AO 442 (Rev. HI/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Arizona

United States of America

 

 
  
 

 

 

 

 

  

 

Vv. )
) Case No. CR-19-00666-PHX-SPL
)
)
Craig Austin Lang
Defendant
ARREST WARRANT SP Bo yg
Ad HU
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ Craig Austin Lang
who is accused of an offense or violation based on the following document filed with the court:

@& Indictment  Superseding Indictment O Information © Superseding Information © Complaint

(J Probation Violation Petition CJ Supervised Release Violation Petition (Violation Notice © Order of the Court

This offense is briefly described as follows:

Count 1 - 18:1544 - Misuse of a Passport

 

 

 

 

 

«
Date: 06/06/2019 4
. . Issuing officer's signature -
City and state: Phoenix, Arizona S. Quinones, Deputy Clerk
Printed name and title
Return
This warrant was received on (date) , and the person was arrested on (date)

at (city and state)

 

Date:

 

Arresting officer’s signature

 

Printed name and litle

 

 

 

 

 

 
Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 14 of 26

Exhibit 3

 
Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 15 of 26

EXHIBIT 3
RELEVANT STATUTORY PROVISION

Title 18, United States Code, Section 1544 (Misuse of Passport) states that:

Whoever willfully and knowingly uses, or attempts to use, any passport issued or
designed for the use of another; or

Whoever willfully and knowingly uses or attempts to use any passport in violation of
the conditions or restrictions therein contained, or of the rules prescribed pursuant to
the laws regulating the issuance of passports; or

Whoever willfully and knowingly furnishes, disposes of, or delivers a passport to any
person, for use by another than the person for whose use it was originally issued and
designed— .

Shall be fined under this title, imprisoned not more than 25 years (if the offense was
committed to facilitate an act of international terrorism (as defined in section 2331 of
this title)), 20 years (if the offense was committed to facilitate a drug trafficking crime
(as defined in section 929(a) of this title)), 10 years (in the case of the first or second
such offense, if the offense was not committed to facilitate such an act of
international terrorism or a drug trafficking crime), or 15 years (in the case of any
other offense), or both.

 
Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 16 of 26

Exhibit 4

 
oO Co NHN DO A BP W NY KF

NO NO HO NH HN WN NY NV NO KR KR Ke FPF Fe RB Re
oOo DT NO nN BW NO FH DBD ODO FN DA FP WwW YP KF ©

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 17 of 26

MICHAEL BAILEY
United States Attorney
District of Arizona

BRIAN BENCZKOWSKI
Assistant Attorney General
U.S. Department of Justice

CHRISTIAN LEVESQUE

Trial Attorney

District of Columbia Bar No. 501778
Telephone (202) 616-2609

christian .levesque@usdoj.gov
JAMES HEPBURN

Trial Attorney

Pennsylvania State Bar No. 200051
Telephone (202) 307-2908

james. hepburn2 @usdoj.gov

Human Rights and Special Prosecutions Section, U.S. Department of Justice
1301 New York Ave., NW

Suite 300

Washington, DC, 20530-0016

 

JOSEPH E. KOEHLER
Assistant United States Attorney
Arizona State Bar No. 013288
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: Joe.Koehler@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,

Plaintiff, Case No. CR-19-00666-PHX-SPL
V. AFFIDAVIT IN SUPPORT
OF EXTRADITION REQUEST
Craig Austin Lang,
Defendant.

 

AFFIDAVIT IN SUPPORT OF EXTRADITION REQUEST

I, Curt Haralson, being duly sworn, hereby depose and state as follows:

 

 

 
Do fo YD DA Wn FW NY

mw NY NY WYN NY N SF SP FP TF oC FF 5S FS Ts
So oF Unk Uk UNG EU OOOO NNO BOY NYY SO

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 18 of 26

1. I am a citizen of the United States.
2. Iam a Special Agent with the Federal Bureau of Investigation (FBI), currently
assigned to the Chicago Division. I have been so employed since March 2015. I have
learned from direct participation in the investigation, and from the reports and
communications of other agents and officers, of the facts recited herein.
3. As an FBI Special Agent, I am authorized to investigate violations of laws of the
United States of America. I am a sworn law enforcement officer with authority to execute
arrest and search warrants issued under the authority of the United States of America. I
am responsible for conducting investigations of federal crimes, including alleged
violations of the misuse of passport statute (Title 18, United States Code, Section 1544).
4. In the course of my official duties, I have become familiar with the charge and
evidence against Craig Austin Lang (“LANG”), in the case entitled United States of
America v. Craig Austin Lang, Case Number CR-19-00666-PHX-SPL, which arose out
of an investigation into the misuse of a passport by Craig Austin LANG on or about
September 24, 2018, in Mexico.
5. I make this affidavit in support of the request for extradition of LANG for the
crime of misuse of passport.

I. INVESTIGATION
6. In the course of a separate investigation, federal law enforcement agents obtained a

search warrant in the Northern District of Illinois allowing for the search of LANG’s Facebook

account, User ID 1400488067. The FBI received the contents from this search in January 2019.

 

 
0 fen Dn WN FP WY

ww NY NY NY NY KY NY FSF SF KY Fe YF DH HCO ts
So oS Fk BP UlkUmDN ULE EE UC OlUlUlOUCUCOO ONO ONCUULULRUOULN ONS

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 19 of 26

7. This Facebook account was positively associated to LANG because the account was in
the name of CRAIG LANG and included photos of LANG, which were identified by witnesses.
These photos of LANG matched his Arizona driver’s license. Facebook’s location tracking,
which provides the geographic location of the Facebook messenger showed private Facebook
messages were sent from locations that were consistent with LANG’s known travel history.

8. During the course of the investigation into LANG?’s illegal activities, U.S. Law
enforcement agents reviewed LANG’s Facebook account, interviewed witnesses, and reviewed
documents from the U.S. State Department and other relevant sources of information.

9. The investigation revealed that on May 28, 2015, LANG obtained a valid U.S. passport
(No. 529324398). He applied for this passport in Greenville, North Carolina. Using this passport,
LANG traveled to various foreign countries.

10. On or about June 15, 2017, LANG flew from Ukraine to Kenya with two associates,
using his U.S. passport (No. 529324398), which at the time was still valid. LANG intended to
cross overland into South Sudan to engage in fighting in that country. Sudanese officials denied
the three men entry into South Sudan and sent them back to Nairobi, Kenya with instructions to
obtain proper visas.

11. Upon their arrival in Kenya, the three men were detained and turned over to U.S.
authorities. FBI agents interviewed LANG at the U.S. Embassy. The Consular Chief in the U.S.
Embassy in Nairobi informed LANG that due to outstanding child support payments, his United
States passport (No. 529324398) was being cancelled and he could receive a temporary passport,
valid only for return to the United States, once he obtained a plane ticket.

12. On July 3, 2017, LANG returned to the U.S. embassy in Nairobi where he received a

letter from the U.S. Department of State informing him that his United States passport had been

-3-

 

 
0 fF NYHA vn F&F W NY

mW N NY VY NY N WY NY ND S&S fF YF PrP Fr PP SP og Ft Ss
oad A On Bk eo NSB oO Oe NIN DN FWY PF

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 20 of 26

revoked and advising him of the penalties he would face if he attempted to use it for any purpose
other than to return to the United States. Specifically, the letter informed LANG that any further
travel using the revoked passport was a violation of federal law, Title 18, Section 1544.
Additionally, LANG’s passport was stamped with “Valid only for return to the United States.”
13. OnJuly 11, 2017, the Department of State issued LANG a repatriation letter, informing
LANG of the restricted use of his passport, which allowed him only to return directly to the ULS.,
and informed him of his obligation to repay the loan issued by the U.S. government for his return
travel to the U.S.

14. LANG signed an acknowledgment, indicating he was aware of restrictions placed on his
passport and acknowledging he had received a loan from the U.S. government for the plane
ticket that would enable him to return to the U.S.

15. Using his U.S. passport (No. 529324398), LANG returned to Arizona in July 2017 and is
believed to have lived with his mother in Surprise, Arizona.

16. | LANG acknowledged in his private messages on Facebook that his passport was “frozen”
because he had not paid child support and that it was no longer valid for travel outside of the
United States.

17. | LANG?’s private messages on Facebook indicate that he altered his revoked U.S. passport
(No. 529324398) by obscuring and covering the consular stamp warning that it was valid only
for return to the United States.

18. On September 24, 2018, LANG posted in his private Facebook messages an image of his
revoked passport (No. 529324398) showing the consular stamp had been covered with black ink,
making the stamp illegible. He stated in the Facebook message accompanying the image of the

passport that he tried to “hide government stamp that says no travel.”

_4-

 

 
0 oN DA vn fF WwW NY

mb Nw YW NH NY NY NN KN KF FP FP Pe Fe PSP Oo DT SS
Oo aA nk WN SF OC Oo wm DN FWY NF SO

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 21 of 26

19. LANG indicated in his private Facebook messages on September 24, 2018, that he
intended to use this revoked and altered passport to travel to Mexico and elsewhere in Latin
America: “If it [the passport] don’t work at border I will have to sneak across to Mexico
Guatemala Honduras and Nicaragua and hope I don’t get caught.”

20. | LANG?’s private Facebook messages further reveal that on or about September 24, 2018,
he crossed into Ciudad Juarez, Mexico from El Paso, Texas, United States, and used his revoked
U.S. passport (No. 529324398) to obtain a Mexican visa.

21. LANG admitted in private Facebook messages that he presented his revoked U.S.
passport (No. 529324398), which contained the black ink stain covering and obscuring the
consular stamp limiting its use, to Mexican authorities. On October 1, 2018, in his private
Facebook messages LANG admitted: “Fucking us [sic] put a stamp in my passport saying I can’t
leave the country Smeared that shit with ink and walk into J uarez.”

22. On December 1, 2018 LANG stated that he “entered Mexico with US [passport] and a
$20 init .. . Mexico will give anyone a visa if you slip some cash in your passport They don’t
even bother to check if its active or not.”

23. In another Facebook message, LANG admitted: “Yeah they just put a huge stamp in it
saying barred from exiting the US I then proceeded to cover that stamp with ink and when I got
to mexico just blamed it on the African countries immigration.”

24. Private Facebook messages and other documentation also reveal that LANG used this
revoked passport to travel from Mexico to Colombia and from Colombia to Spain and to
Ukraine, among other possible places.

25.  LANG?’s last known U.S. residence is in Surprise, Arizona. His last known driver’s

license is from Arizona with the address in Surprise, Arizona. LANG’s full name, date of birth,

-5-

 

 
o eo NIN DO UN SP WwW NY

wb wo wb KY WN NY N WN NN YS FF FP FP KK FF FF RR  F&
o aA A BR WN OOD ONT DH FP WN YF OC

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 22 of 26

and photograph listed on his Arizona driver’s license are consistent with the full name, date of
birth and photograph provided in his revoked U.S. passport (No. 529324398).

Il. IDENTIFICATION
26. CRAIG AUSTIN LANG is an American national, born on April 20, 1990. He is
described as a White male, standing approximately 6 feet 2 inches tall (188 cm), and
weighing approximately 185 pounds (84 kg), with blond hair and blue eyes. He has a
tattoo on his right forearm depicting letters in a foreign language. A photograph of Craig
Austin LANG is attached to this Affidavit as Exhibit A. This photograph, which is
contained in an Arizona driver’s license, matches the appearance and description of the
person shown in revoked U.S. passport (No. 529324398) who is identified as CRAIG

AUSTIN LANG.

 

 
Oo fe NY DUN fF WB YN

NW NY YB NHN NY NY NV NN NO YF KY KF BSP KF FP KF KS YY Fe
eo DA WW BR WHO KF DO eA DH FF WN KF OC

“ HONORABLE MICHELLE H. BURNS

 

Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 23 of 26

Ill. CONCLUSION

27. Based upon the foregoing, the United States of America respectfully requests that
CRAIG AUSTIN LANG be extradited from Ukraine to the United States of America for

prosecution of the above criminal offense, Title 18, United States Code, Section 1544.

 

(ike

~~

CURT HARALSON

SPECIAL AGENT, FBI

SWORN AND SUBSCRIBED BEFORE ME
THIS WY DAY OF AUGUST, 2019

 
   

 

UNITED STATES MAGISTRATE JUDGE

 

 
Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 24 of 26

Exhibit A

 
Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 25 of 26

Thu May 02 16:56:11 MST 2019

Lang
Prepared by: Taylor Boyer

DQP Response: 05/02/2019 16:54:47

MVD.40-01 DR.FBIPX120.AZFBIPXO0.*M711/56789.
TXT NAM/LANG, CRAIG.DOB/19900420.

NAME: CRAIG, AUSTIN, LANG DOB: 04/20/1990 RCPT#:SR141402

ADDR:13145 W CALAVAR RD SURPRISE AZ 85379
ISSUE DT:01/13/2017 EXP:04/20/2055 SEX:M HGT:602 WGT:185 HAIR: BLN EYE:BLU

OLN:D10041951 SSN: 242971179 OLT:OPERATOR CLASS D

PREV LIC: 39603770 PREV ST: NC

ADDRESS: 13145 W CALAVAR RD, SURPRISE AZ 85379
Image Date:1/13/2017 2:09:30 PM

 

Unauthorized access reproduction, or dissemination is prohibited. Page 1 of 2

 
Case 2:19-cr-O0666-SPL Document 10 Filed 09/04/19 Page 26 of 26

Lang Thu May 02 16:56:11 MST 2019
Prepared by: Taylor Boyer

RNQ Response: 05/02/2019 16:55:07

MVD.12-01 RNR. FBIPX120.AZFBIPX00.TXT NAM/LANG, CRATG.DOB/19900420.
NO RECORD WITH THIS SEQUENCE NUMBER

RNQ Response: 05/02/2019 16:55:22

MVD.12-01 RNR. FBIPX120.AZFBIPX00.TXT NAM/LANG, CRAIG. DOB/19900420.
NO RECORD WITH THIS SEQUENCE NUMBER

Unauthorized access reproduction, or dissemination is prohibited. ' Page 2 of 2

 
